                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

K.K.G., a minor,                                )
                                                )
               Petitioner,                      )
                                                )
       v.                                       )              No. 4:18-CV-1716-PLC
                                                )
ST. LOUIS COUNTY,                               )
                                                )
               Respondent.                      )

                               MEMORANDUM AND ORDER

       Petitioner K.K.G., a minor, seeks leave to proceed in forma pauperis in this habeas

corpus action brought under 28 U.S.C. § 2254. The motion is granted. Furthermore, based upon

a review of the petition, the Court finds that the petition should be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B).

                               Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e), the Court is required to dismiss an action filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere

conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).            A plaintiff must

demonstrate a plausible claim for relief, which is more than a “mere possibility of misconduct.”

Id. at 679. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. Determining whether a complaint states a plausible claim for relief is a
context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. Id. at 679.

       When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pled

facts as true. Furthermore, the Court liberally construes the allegations.

                                          The Complaint

       Petitioner K.K.G. is a minor currently confined at the Piney Ridge Treatment Facility.

Through her father Paul Green, who seeks to be appointed next friend, K.K.G. states that the St.

Louis County Family Court lacks jurisdiction to keep K.K.G. confined.1 She seeks release to her

parents’ custody “[a]s the state court has no jurisdiction as of February 23, 2015.” She states the

state court proceedings are still pending, and she “just realized that the court has no jurisdiction”

because all charges against her parents were dismissed or stricken from the record. She states

that the St. Louis County Family Court dismissed and struck all charges on February 2015, but

that on a motion to dismiss in July 2018, the “court claimed to have jurisdiction.”2 Plaintiff also

states the “Judge refused to sign the appeal,” so she did not appeal the trial court’s decision.

                                             Discussion

       Petitioner filed this action as a writ of habeas corpus under 28 U.S.C. § 2254. To the

extent petitioner is in custody pursuant to the judgment of a State court, and seeks habeas corpus

relief, she has not exhausted any of her state court remedies, which is a prerequisite for federal

habeas review. See Frederickson v. Wood, 87 F.3d 244, 245 (8th Cir. 1996). Petitioner stated


1
 The Court notes that petitioner’s motion for appointment of next friend is signed by her father,
but is not signed by her. See ECF No. 3. Because the Court is dismissing this action as
procedurally barred and for lack of jurisdiction, it will not address plaintiff’s motion for
appointment of next friend.
2
 Because the underlying state court matter is a juvenile matter pending in the St. Louis County
Family Court, this Court does not have access to the docket report or the case filings. See Pet. at
2-3, citing Case No. 15SL-JU00061.
                                                 -2-
that she filed an appeal, but could not identify the case number, and stated “Judge refused to sign

the appeal.” In Missouri, exhaustion includes filing a direct appeal. Mo. R. Crim. P. 24.035(k).

Petitioner has not obtained direct review of her case, and her petition is therefore procedurally

barred.

          To the extent petitioner seeks to be transferred to the custody of her parents, the Court

does not have jurisdiction to order such relief.        “The domestic relations exception, first

articulated in Barber v. Barber, 62 U.S. 582, 584 (1858), divests the federal courts of jurisdiction

over any action for which the subject is a divorce, allowance of alimony, or child custody.”

Khan v. Khan, 21 F.3d 859, 861 (8th Cir. 1994) (internal citation amended). Even “when a cause

of action closely relates to but does not precisely fit into the contours of an action for divorce,

alimony or child custody, federal courts generally will abstain from exercising jurisdiction.” Id.

Here, petitioner is asking this Court to release her from the Piney Ridge Treatment Facility to the

custody of her parents.       This Court cannot, as petitioner suggests, change state custodial

determinations. See Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992) (questions concerning

child custody are left entirely to state courts to answer).       Because the domestic relations

exception divests this Court of jurisdiction, this case will be dismissed without prejudice. Fed.

R. Civ. P. 12(h)(3).

          Accordingly,

          IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis is

GRANTED. [ECF No. 2]

          IT IS FURTHER ORDERED that this action is DISMISSED on initial review pursuant

to 28 U.S.C. § 1915(e)(2)(B).




                                                 -3-
An Order of Dismissal will accompany this Memorandum and Order.

Dated this 17th day of October, 2018.




                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE




                                        -4-
